Citation Nr: 1708506	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-26 741	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

3.  Entitlement to service connection for headaches.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to January 28, 1989.  An August 2010 VA Administrative Decision indicates that the Veteran had additional service from January 29, 1989 until September 1993 that was dishonorable for VA purposes.  38 C.F.R. § 3.12(d)(4).  VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.  38 C.F.R. § 3.12(a), (b).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Based on the Veteran's May 2011 notice of disagreement (NOD), the RO determined that the issues contested were limited to four issues, those listed on the cover page of this decision and entitlement to service connection for a lumbar spine disability.  The RO wrote to the Veteran in June 2011 explaining this to the Veteran and requesting that he contact the RO if it had intended this differently.  The Veteran has not indicated that he had different intentions. 

The Veteran perfected his appeal in September 2012, at which time he indicated that he wanted a VA travel board hearing.  This form was misplaced at some point and as a result, the RO contacted the Veteran in February 2013 and informed him that his substantive appeal was missing (it is not of record) and requested that he inform the RO if he wanted a Board hearing and if so, what sort of hearing he wanted.  In response, in February 2013, the Veteran submitted a statement (on another VA Form 9) indicating that he no longer wished to have a hearing before the Board.  Currently there are no outstanding requests for a Board hearing.

Previously a claim of entitlement of service connection for a lumbar spine disability was appealed to the Board.  The RO subsequently granted service connection for a lumbar sprain in a May 2015 rating decision.  As this is a full grant of the claim on appeal, the issue is no longer before the Board.

In January 2015 and July 2016, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  An August 2010 VA Administrative Decision determined that the Veteran Veteran's service from January 29, 1989 until September 1993 was dishonorable for VA purposes; accordingly, VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.  38 C.F.R. § 3.12(a), (b), (d)(4).  

2.  The Veteran's sarcoidosis is not related to an in-service injury, disease, or event.

3.  The Veteran's respiratory disorder, claimed as asthma, is not related to an in-service injury, disease, or event.

4.  The Veteran's headaches disability is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  A sarcoidosis disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A respiratory disorder, claimed as asthma disability, was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A headaches disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an August 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of September 2010 and May 2015 VA examinations.  

Per the July 2016 Board remand instructions, the VA May 2015 examiner also provided an addendum opinion in August 2016.  The May 2015 VA examination report and August 2016 addendum opinion, when considered together, reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examination and addendum reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the July 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board notes again that the determination of the service connection claims must be determined based on the Veteran's honorable service.  As previously discussed in the Introduction, the Veteran served on active duty from January 1985 to January 28, 1989.  An August 2010 VA Administrative Decision indicates that the Veteran had additional service from January 29, 1989 until September 1993 that was dishonorable for VA purposes.  38 C.F.R. § 3.12(d)(4).  VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.  38 C.F.R. § 3.12(a), (b).  As a result, the Board may only consider his period of valid military service when making its conclusions.  

On the Veteran's April 1984 enlistment Report of Medical History, the Veteran reported a history of frequent colds, but denied a history of frequent or severe headaches, and denied histories of asthma, shortness of breath, chronic cough and pain or pressure in chest.  He had a normal clinical evaluation of the head, lungs and chest.  
In March 1986, he was involved in a motor vehicle accident.  In May 1986, he reported chest pain after feeling dizzy.  He described his chest pain as a "tightening" that made it difficult to breathe.  At the time he sought treatment, he no longer had pain or shortness of breath.  He was then seen by a physician's assistant who noted that he was in "absolutely no distress," and his chest was tender at the cortolchondral border on the left.  He was assessed with cortol chondritis.  

In July 1987 the Veteran was again involved in a motor vehicle accident.  He was in the right front (passenger) seat and was wearing a seatbelt.  He reported that low back pain started and he had "frontal superior posterior headaches."  He denied visual disturbances.  He was assessed with muscle spasms post motor vehicle accident.  In another July 1987 record the Veteran complained of vision and headache problems with vomiting, nausea and "cold symptoms."  He was noted to have been in a single vehicle motor accident in July 1987 with a shoulder injury.  He denied loss of consciousness and denied hitting his head.  

In October 1987, the Veteran had complaints of a sore throat, coughing and a sore stomach.  He denied vomiting or diarrhea but reported coughing up some amount of blood.  He was assessed with an upper respiratory infection.  He had dyspnea but his lungs and his chest were clear.  Another October 1987 record gave a differential diagnosis of pharyngitis/upper respiratory infection.  

In October 1988, the Veteran had a stuffy nose, headaches and "could hardly breathe" for the past 3 days.  He was assessed with bronchitis.  He had no improvement and later in October 1988 he was diagnosed with an upper respiratory infection.  

A January 2009 private treatment record noted diagnoses of bronchial asthma, pulmonary sarcoidosis and endobronchial sarcoidosis.

The Veteran underwent a VA examination in September 2010.  The examiner noted onset of headaches in 1993 and that the Veteran reported having frequent headaches while stationed in Fort Bragg, North Carolina.  The diagnosis was tension headaches.  The Veteran also reported shortness of breath with an onset of 1991 as he had shortness of breath, dizziness, wheezing and chest tightness while stationed in Saudi Arabia.  The diagnosis was asthma.  The examiner opined that it was at least as likely as not that the Veteran's tension headaches and asthma were caused by his service as the conditions occurred during his service.

The Veteran underwent a VA examination for his respiratory disabilities in May 2015.  The examiner noted that the Veteran had a diagnosis of asthma which was diagnosed in 2010 and a diagnosis of sarcoidosis which was diagnosed in 2009.  The examiner noted that the Veteran reported having shortness of breath, dizziness, wheezing and chest tightness while stationed in Saudi Arabia in 1991.  The examiner opined that it was less likely than not that the Veteran's sarcoidosis, asthma and other respiratory disabilities were related to his service as there was no diagnosis for sarcoid, or asthma or repetitive respiratory problems during this period of service.  

The Veteran underwent a VA examination for his headache disability in May 2015.  The examiner noted that the Veteran had a diagnosis of tension headaches which was first diagnosed in 2010.  The Veteran reported an onset of 1993 when he had frequent headaches while stationed at Fort Bragg.  The examiner opined that it was less likely than not that the Veteran's headache disability was related to his service as there was no diagnosis for repetitive headaches of any kind during this period of service.  

Per the July 2016 Board remand instructions, the examiner who conducted the May 2015 VA examinations provided a VA addendum opinion in August 2016.   The examiner opined that it was less likely than not that the Veteran's headache and respiratory disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had honorable service from January 29, 1985 to January 28, 1989 and had dishonorable service from January 29, 1989 to September 1993.  

Regarding the Veteran's headache disability, the examiner noted that the 1984 entrance examination was negative for complaints of headaches.  The Veteran noted frequent colds but no headache complaints at the time.  In July 1987, the Veteran was involved in a motor vehicle accident and complained of a headache as well as low back pain.  On evaluation the next day it was noted that his headache was improving.  Three days after the accident he complained of vision problems and a headache in the right frontal area.  During that visit, it was noted that the Veteran had not hit his head during the motor vehicle accident and he had not lost consciousness.  His continued headache was assessed a right frontal sinusitis which was unrelated to the motor vehicle accident.  Two and a half months later the Veteran complained of headache pain in the left ear.  The examination noted that his ear canals were full of wax and he was diagnosed with an upper respiratory infection.  One year later in October 1988 he complained of a stuffy nose and headache and was diagnosed with bronchitis.  No diagnosis of chronic pathological headaches during his service period was noted.  He was diagnosed with tension headaches in September 2010 which was 20 years post discharge.  The examiner concluded that there was no nexus to establish headaches as related to the Veteran's military service from 1985 to 1989.

Regarding the Veteran's sarcoidosis disability, the VA examiner opined that it was not at least as likely as not that the Veteran's sarcoidosis was caused by or began during his honorable period of service from January 29, 1985 to January 28, 1989.  The Veteran's 1984 Report of Medical History noted frequent colds but his entrance examination in 1984 was negative for respiratory abnormalities.  In 1986, the Veteran complained of chest tightness with costochondritis and he had no further complaints of this during his military time.  In October 1987 he was diagnosed and treated for an acute upper respiratory infection.  In October 1988 he was treated for acute bronchitis.  There was no diagnosis during his military service from 1985 to 1989 of any chronic respiratory illness.  His sarcoidosis was diagnosed in 2002 which was 13 years after his discharge.  As a result, there was no nexus to establish sarcoidosis as a result of his military time from 1985 to 1989.  

Regarding the Veteran's respiratory disability to include asthma, the examiner opined that it was not at least as likely as not that the Veteran's asthma was caused by or began during his honorable period of service from January 29, 1985 to January 28, 1989.  The Veteran's entrance examination in 1984 was negative for asthma.  While the 1984 Report of Medical History noted frequent colds his entrance examination was negative for respiratory abnormality and he had a normal lung and chest examination.  The examiner again noted that there was no diagnosis during the Veteran's military time from 1985 to 1989 of any chronic respiratory illness.  The Veteran's asthma was diagnosed in 2009 or 2010 which was 20 years after his discharge from service.  There was no nexus to establish asthma as a result of his military time from 1985 to 1989.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a sarcoidosis disability, respiratory disability (claimed as asthma) and headache disability is not warranted.

Initially, the Board notes that on the Veteran's formal claim for benefits, he reported that when he returned from service in the Persian Gulf, he developed a breathing problem.  He served in Southwest Asia from November 13, 1990 to March 16, 1991.  The Board however notes that the Veteran's period of honorable service ended January 28, 1989, prior to the beginning of the Persian Gulf War.  See 38 C.F.R. § 3.2 (2016).  As a result, the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service are not applicable in this case.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Regarding service connection on a direct basis, as there is a current diagnosis of sarcoidosis, asthma and tension headaches, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board has reviewed all service treatment records, VA treatment records and private treatment records.  The preponderance of competent and credible evidence weighs against finding that sarcoidosis, asthma or a headache disability was demonstrated in-service or that there is a nexus between any current diagnosis of a sarcoidosis, respiratory disability to include asthma or headaches disability and service.
The Board notes that multiple treatment records noted complaints of shortness of breath and headaches as well as diagnoses of both upper respiratory infections and bronchitis.  Despite these complaints, the service treatment records, however, were negative for any diagnoses of any chronic sarcoidosis, asthma, or headache disability.  Notably, the May 2015 VA examiner in the August 2016 addendum opinion specifically noted that there was no diagnosis during the Veteran's military time from 1985 to 1989 of any chronic respiratory illness or chronic pathological headaches.

The Board finds that the weight of the evidence is against a finding that the Veteran's current sarcoidosis, respiratory disability to include asthma, and headaches disabilities are etiologically related to the Veteran's military service.  

The Board notes that there are conflicting opinions as to the relationship between the Veteran's sarcoidosis, respiratory disability to include asthma, and headaches disabilities and his military service.

Notably, the September 2010 VA examiner opined that it was at least as likely as not that the Veteran's tension headaches and asthma were caused by his service as the conditions occurred during his service.  

Conversely, in an August 2016 addendum opinion, the May 2015 VA examiner opined that it was less likely than not that the Veteran's headache and respiratory disabilities were incurred in or caused by the claimed in-service injury, event or illness.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).
Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds the August 2016 opinion of the VA examiner to be the most probative.  

As noted by the January 2015 Board remand, the September 2010 VA examiner did not indicate that she was basing her positive nexus opinions only on the Veteran's period of service prior to January 29, 1989.  In fact, it appears that she did base her opinions partly on the Veteran's dishonorable period of service.  When providing a positive nexus opinion regarding headaches, the examiner noted that the Veteran was diagnosed with tension headaches in 1993, which is during his period of invalid service.  She also provided a positive nexus opinion for asthma, noting that his shortness of breath started in 1991, also during his period of invalid service.  As noted above, while the Veteran had additional service from January 29, 1989 until September 1993, this service has been found to be dishonorable for VA purposes, and VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.  Thus, as it appears that the September 2010 VA examiner did not base her opinions solely on his period of valid service, the Board affords them decreased probative value.  

Conversely, the May 2015 VA examiner in her August 2016 addendum opinion, specifically addressed the Veteran's period of service prior to January 29, 1989 when determining that the Veteran's claimed conditions were not a result of his honorable service.  

The VA examiner also indicated that she reviewed the claims file and per the July 2015 Board remand instructions, provided a detailed rationale when determining that the Veteran's claimed conditions were less likely than not due to the Veteran's service.

Given the detailed explanation for the opinions rendered, which included a discussion of the relevant facts and circumstances of the Veteran's particular case, the Board finds the August 2016 VA examiner's opinions to be the most probative.  Of note, these opinions were based only on the Veteran's period of valid service.  These opinions are highly probative as they reflect the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's sarcoidosis, respiratory disability to include asthma, and headaches disabilities as well as consideration of all relevant lay and medical evidence of record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board notes the Veteran's contentions regarding the etiology of his sarcoidosis, respiratory disability to include asthma, and headaches disabilities.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that sarcoidosis, a respiratory disability to include asthma, and headaches are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the sarcoidosis, respiratory disability or headache disability etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  
Thus, the Veteran's assertions that there is a relationship between his sarcoidosis, respiratory disability to include asthma, and headaches disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As a result, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for a respiratory disorder, claimed as asthma, is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


